Citation Nr: 1509043	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-50 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right shoulder injury residuals.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left shoulder injury residuals.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for numbness of the face.  

4.  Entitlement to service connection for a right foot disorder.  

5.  Entitlement to service connection for a left foot disorder.  

6.  Entitlement to service connection for a skin disorder to include skin cancer of the back.  

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a right leg disorder.

10.  Entitlement to service connection for a left leg disorder.

11.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's lumbosacral spine degenerative disc disease with left lower extremity radiculopathy, to include the issue of entitlement to a separate compensable disability evaluation.  

12.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's traumatic brain injury (TBI) residuals.  

13.  Entitlement to an initial compensable disability evaluation for the Veteran's atypical headaches.  

14.  Entitlement to a compensable disability evaluation for the Veteran's right (major) fourth fracture residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1979 to September 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Baltimore, Maryland, Regional Office (RO) which, in pertinent part, established service connection for lumbosacral spine degenerative disc disease with left lower extremity radiculopathy; assigned a 10 percent evaluation for that disability; and effectuated the award as of April 14, 2007.  In January 2009, the Veteran submitted a notice of disagreement (NOD).  In November 2009, the RO issued a statement of the case (SOC) to the Veteran.  In December 2009, the Veteran submitted an Appeal to the Board (VA Form 9).  

In June 2013, the Philadelphia, Pennsylvania, Regional Office, in pertinent part, established service connection for TBI residuals; assigned a 10 percent evaluation for that disability; granted service connection for atypical headaches; assigned a noncompensable evaluation for that disability; effectuated the awards as of July 20, 2010; determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for right shoulder injury residuals, left shoulder injury residuals, and numbness of the face; denied service connection for a right foot disorder, a left foot disorder, right leg disorder, left leg disorder, sleep apnea, PTSD, and skin cancer of the back; and denied an increased evaluation for the Veteran's right (major) fourth finger fracture residuals.  In August 2013, the Veteran submitted a NOD with the June 2013 rating decision.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In January 2011, the Veteran submitted an informal application to reopen his claims of entitlement to service connection for both right knee injury residuals and left knee injury residuals and an informal claim of entitlement to service connection for chronic fatigue syndrome.  In his March 2014 Veteran's Supplemental Claim for Compensation, the Veteran sought service connection for right nephrectomy residuals and post-operative spine dermatofibrosarcoma protuberans residuals with reconstruction residuals including left thigh skin graft residuals.  The issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for both right knee injury residuals and left knee injury residuals and service connection for chronic fatigue syndrome, right nephrectomy residuals, and post-operative spine dermatofibrosarcoma protuberans residuals with reconstruction residuals including left thigh skin graft residuals have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Lumbosacral Spine

The Veteran asserts that both an initial compensable evaluation for his lumbosacral spine degenerative disc disease and a separate compensable evaluation for his left lower extremity radiculopathy are warranted.  The accredited representative advances that the Veteran's "disabilities have worsened since his outdated (2009) processing and thus the historic exam results from that time no longer reflect his current health status."  

An August 2013 treatment record from John Hopkins Orthopedic Center states that the Veteran "has had a chronic history of low back pain since 1997, however, this has got[ten] significantly worse for the past 6 months."  The Veteran was last afforded a VA spinal examination in May 2012.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA spinal evaluation is required to address the issues raised by the instant appeal.  

Clinical documentation pertaining to VA and private treatment after 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Other Issues

The Veteran has submitted a timely NOD with the determinations that new and material evidence had not been received to reopen his claims of entitlement to service connection for right shoulder injury residuals, left shoulder injury residuals, and numbness of the face; the denial of service connection for a right foot disorder, a left foot disorder, right leg disorder, left leg disorder, sleep apnea, acquired psychiatric disorder, to include PTSD, and skin cancer of the back; the initial evaluations assigned for his TBI residuals and atypical headaches; and the denial of an increased evaluation for his right (major) fourth finger fracture residuals.  Where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected lumbosacral spine disorder after 2013including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record, including that pertaining to treatment of the Veteran after 2013.  

3.  Schedule the Veteran for a VA spine evaluation in order to determine the nature and severity of his service-connected lumbosacral spine degenerative disc disease with left lower extremity radiculopathy.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's lumbosacral spine disorder upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Issue a SOC to the Veteran which addresses the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right shoulder injury residuals; whether new and material evidence has been received to reopen his claim of entitlement to service connection for left shoulder injury residuals; whether new and material evidence has been received to reopen the his claim of entitlement to service connection for numbness of the face; service connection for a right foot disorder, a left foot disorder, a right leg disorder, a left leg disorder, sleep apnea, an acquired psychiatric disorder, to include PTSD, and a skin disorder to include skin cancer of the back; an initial evaluation in excess of 10 percent for the Veteran's TBI residuals; an initial compensable evaluation for his atypical headaches; and a compensable evaluation for his right (major) fourth fracture residuals. The Veteran should be given the appropriate opportunity to respond to the SOC.  If, and only if, the veteran files a timely substantive appeal, should the issues be returned to the Board.

5.  Then readjudicate the issue of an initial evaluation in excess of 10 percent for the Veteran's lumbosacral spine degenerative disc disease with left lower extremity radiculopathy, to include the issue of entitlement to a separate compensable disability evaluation.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  







